

RESTRICTED STOCK UNIT AGREEMENT


THE SPECIFIC TERMS OF YOUR GRANT OF RESTRICTED STOCK UNITS ARE FOUND IN THE
PAGES RELATING TO THE GRANT OF RESTRICTED STOCK UNITS FOUND ON MERRILL LYNCH
BENEFITS WEBSITE (OR THE WEBSITE OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK
& TRUST CO., FSB) (THE “AWARD NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE
TERMS OF THE AWARD NOTICE ARE INCORPORATED INTO THIS RESTRICTED STOCK UNIT
AGREEMENT.


On the Grant Date specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as
amended and/or restated from time to time (the “Plan”), the Number of Units with
respect to the number of shares of the $0.0001 par value common stock of the
Company (the “Shares”) specified in the Award Notice, on the terms and
conditions set forth in this Restricted Stock Unit Agreement, any special terms
and conditions for your country set forth in the attached Appendix A and the
Award Notice (together, the “Agreement”). The Units shall constitute Restricted
Stock Units under Section 9.5 of the Plan, which is incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Plan.


I.Vesting Schedule and Termination of Units.
a.
General. Subject to the terms and conditions of this Agreement, on each Vesting
Date, the Number of Units indicated on the Vesting Schedule shall vest, provided
that you have remained continuously and actively employed with the Company or an
Affiliate (as defined in the Plan) through each applicable Vesting Date, unless
(i) [your employment has terminated due to your Voluntary Termination (as
defined in paragraph (d) of this Section I below) ]*, [(ii)] you experience a
Qualified Termination (as defined below), or (iii)[(ii)] as otherwise determined
by the Company in the exercise of its discretion as provided in paragraph (f) of
this Section I. The Units represent an unfunded, unsecured promise by the
Company to deliver Shares. Only whole Shares shall be issued upon vesting of the
Units, and the Company shall be under no obligation to issue any fractional
Shares to you. If your employment with the Company or an Affiliate is terminated
for any reason or for no reason, including if your active employment is
terminated by the Company or an Affiliate without Cause (as defined below), or
in the event of any other termination of your active employment caused directly
or indirectly by the Company or an Affiliate, except as otherwise provided in
paragraphs (b), (c), [(d), ]*(1) (e) or (f) of this Section I below, your
unvested Units shall automatically expire and terminate on the date of
termination of your active employment. Notwithstanding anything herein to the
contrary, the Vesting Schedule may be accelerated (by notice in writing) by the
Company in its sole discretion at any time that the Units remain outstanding and
unvested (in whole or in part). In addition, if not prohibited by local law,
vesting may be suspended by the Company in its sole discretion during a leave of
absence as provided from time to time according to Company policies and
practices.



1

--------------------------------------------------------------------------------




1 Paragraph (d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.


b.
Permanent and Total Disability. Notwithstanding the provisions in paragraph (a)
above, if your employment with the Company or an Affiliate terminates due to
your Permanent and Total Disability (as defined below), then the vesting of
Units granted under this Agreement shall be accelerated, subject to your
execution of a general release and waiver in a form provided by the Company (for
the purpose of resolving any potential or actual disputes arising from your
employment and the termination of your employment with the Company), to vest as
of the day immediately preceding such termination of your employment with
respect to all Units granted hereunder, except that if the Units were granted in
the calendar year in which such termination occurs, the Units shall be
accelerated to vest with respect to a number of Units equal to the number of
Units subject to this Agreement multiplied by a fraction, the numerator of which
is the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12), and any
Units that remain unvested shall automatically expire and terminate on the date
of the termination of your active employment due to your Permanent and Total
Disability without consideration therefor.



c.
Death. Notwithstanding the provisions in paragraph (a) above, if your employment
with the Company or an Affiliate terminates due to your death, then the vesting
of Units granted under this Agreement shall be accelerated to vest as of the day
immediately preceding your death with respect to all Units granted hereunder,
except that if the Units were granted in the calendar year in which your death
occurs the Units shall be accelerated to vest with respect to a number of Units
equal to the number of Units subject to this Agreement multiplied by a fraction,
the numerator of which is the number of complete months you remained
continuously and actively employed during such calendar year, and the
denominator of which is twelve (12), and any Units that remain unvested shall
automatically expire and terminate on the date of the termination of your active
employment due to your death without consideration therefor.



d.
[Retirement. Notwithstanding the provisions in paragraph (a) above, if you
terminate your employment with the Company or an Affiliate due to your voluntary
termination (and such voluntary termination is not the result of Permanent and
Total Disability (as defined below)) after you are at least sixty-five (65)
years of age, or after you are at least fifty-five (55) years of age and have
been an employee of the Company and/or an Affiliate for at least ten (10) years
in the aggregate as determined by the Company in its sole discretion according
to Company policies and practices as in effect from time to time (“Voluntary
Termination”), then the Units will vest pursuant to the Vesting Schedule without
regard to the termination of employment prior to the Vesting Date, subject to
your execution of a general release and waiver in a form provided by the Company
(for the purpose of resolving any potential or actual disputes arising from your
employment



2

--------------------------------------------------------------------------------




and the termination of your employment with the Company), with respect to all
Units granted hereunder; provided, however, that if the Units were granted in
the calendar year in which the Voluntary Termination occurs, the Units will vest
pursuant to the Vesting Schedule provided in the Award Notice, provided, that
each tranche of Units scheduled to vest upon each remaining Vesting Date in the
Vesting Schedule will vest only with respect to the number of Units in such
tranche multiplied by a fraction, the numerator of which is the number of
complete months you remained continuously and actively employed during such
calendar year, and the denominator of which is twelve (12), and any Units that
remain unvested in excess of such number of Units shall automatically expire and
terminate on the date of termination of your active employment due to your
Voluntary Termination without consideration therefor; provided, further,
however, that in the event of your death following your Voluntary Termination,
any Units that remain outstanding as of the date of your death will become
vested (and the Vesting Date with respect to such Units will occur) as of the
day immediately preceding your death. Notwithstanding the definition of
Voluntary Termination set forth above, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development in your
jurisdiction that would likely result in the favorable treatment upon Voluntary
Termination described above being deemed unlawful and/or discriminatory, then
the Committee will not apply the favorable treatment described
above.][Reserved]*


e.
Qualified Termination after a Change of Control. Notwithstanding the provisions
in paragraph (a) above, in the event of a Qualified Termination (as defined
below), then, to the extent permitted by applicable law, the vesting of Units
granted under this Agreement shall be accelerated to vest as of the day
immediately prior to the Qualified Termination.



f.
Continued Vesting. Notwithstanding the provisions in paragraph (a) above, the
Company may in its sole discretion at any time during the term of this
Agreement, in writing, otherwise provide that the Units will vest pursuant to
the Vesting Schedule without regard to the termination of employment prior to
the Vesting Date, subject to any terms and conditions that the Company may
determine.



For purposes of this Agreement:


(i) “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of termination of
your employment (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are working or the terms of your
employment agreement, if any), your right to receive Units and vest under the
Plan, if any, will terminate effective as of the date that you are no longer
actively providing services and will not be extended by any notice period (e.g.,
active employment would not include any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any). The Company shall have
exclusive discretion to determine when you are no longer actively providing
services for purposes


3

--------------------------------------------------------------------------------




of this Agreement (including whether you may still be considered to be providing
services while on a leave of absence);


2 Paragraph(d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.


(ii) “Cause” shall mean (i) your conviction of a felony (or similar crime under
applicable law, as determined by the Company), or (ii) your engaging in conduct
that constitutes willful gross neglect or willful gross misconduct in carrying
out your duties, resulting, in either case, in material economic harm to the
Company or any Affiliate, unless you believed in good faith that such conduct
was in, or not contrary to, the best interests of the Company or any Affiliate.
For purposes of clause (ii) above, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good
faith;


(iii) “Permanent and Total Disability” shall have the meaning ascribed to such
term under Section 22(e)(3) of the Code and with such permanent and total
disability being certified prior to termination of your employment by (i) the
U.S. Social Security Administration, (ii) the comparable governmental authority
applicable to an Affiliate, (iii) such other body having the relevant
decision-making power applicable to an Affiliate, or (iv) an independent medical
advisor appointed by the Company in its sole discretion, as applicable, in any
such case;


(iv) “Qualified Termination” shall mean


(a)
if you are an employee who participates in the Change of Control Plan (as
defined below), your termination of employment within two (2) years following a
Change of Control (i) by the Company other than for Cause, Disability (as
defined below), or as a result of your death or (ii) by you for Good Reason (as
defined in the Change of Control Plan); or



(b)
if you are an employee who does not participate in the Change of Control Plan or
the Change of Control Plan is no longer in effect, your termination of
employment within two (2) years following a Change of Control by the Company
other than for Cause, Disability (as defined below), or as a result of your
death;



(v) “Change of Control” shall mean the occurrence of any of the following:
(A)     the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent


4

--------------------------------------------------------------------------------




(50%) or more of either the then-outstanding Shares or the combined voting power
of the Company’s then-outstanding voting securities entitled to vote generally
in the election of directors; or
(B)     the consummation by the Company of a reorganization, merger,
consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then-outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.
Notwithstanding anything herein or in the Agreement to the contrary, if a Change
of Control constitutes a payment event with respect to any Unit that is subject
to United States income tax and which provides for a deferral of compensation
that is subject to Section 409A of the Code, the transaction or event described
in subsection (A) or (B) above must also constitute a “change in control event,”
as defined in U.S. Treasury Regulation § 1.409A-3(i)(5), in order to constitute
a Change of Control for purposes of payment of such Unit.


(vi)    “Change of Control Plan” shall mean the Company’s change of control and
severance plan, including the Amgen Inc. Change of Control Severance Plan, as
amended and restated, effective as of December 9, 2010 (and any subsequent
amendments thereto), or equivalent plan governing the provision of benefits to
eligible employees upon the occurrence of a Change of Control (including
resulting from a termination of employment that occurs within a specified time
period following a Change of Control), as in effect immediately prior to a
Change of Control; and
(vii)    “Disability” shall be determined in accordance with the Company’s
long-term disability plan as in effect immediately prior to a Change of Control.
II.Form and Timing of Settlement. Subject to satisfaction of tax or similar
obligations as provided for in Section III, any vested Units shall be settled by
the Company delivering to you a number of Shares equal to the number of such
vested Units or in a lump sum in cash with a value equal to the Fair Market
Value of the number of Shares subject to the vested Units as of the applicable
Vesting Date (without interest thereon), or in a combination of Shares and cash,
as determined by the Administrator at any time prior to settlement and in its
discretion, as soon as practicable, and in any event within 90 days, after the
applicable Vesting Date, which for purposes of this Section II, includes the
date of any accelerated vesting, if any (the “Settlement Period”). [(For the
avoidance of doubt, in the event that any Units continue to vest following a
Voluntary Termination in accordance with Section 1(d) above, the Vesting Date(s)
for purposes of settlement pursuant to this Section II shall be the regularly
scheduled Vesting Dates following such termination.)]* Notwithstanding anything
to the contrary in the foregoing, in the event that (i) the vesting and
settlement of Units is conditioned on your execution and delivery of a release
and (ii) the Settlement Period commences in one calendar year and ends in the
next calendar year, the Units will be settled in the second calendar year.
Shares issued in respect of a Unit shall be deemed to be issued in consideration
of past services actually rendered by you to the Company or an Affiliate or for
its benefit for which


5

--------------------------------------------------------------------------------




you have not previously been compensated or for future services to be rendered,
as the case may be, which the Company deems to have a value at least equal to
the aggregate par value thereof.
3 Paragraph (d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.


III.Tax Withholding; Issuance of Certificates. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you (“Tax
Obligations”), you acknowledge that the ultimate liability for all Tax
Obligations is and remains your responsibility and may exceed the amount, if
any, actually withheld by the Company and/or your Employer. You further
acknowledge that the Company and/or your Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Units, including the grant of the Units, the vesting of Units,
the conversion of the Units into Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Shares acquired at vesting and the receipt
of any Dividends (as defined in Section IV, below) or Dividend Equivalents, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Units to reduce or eliminate your liability for Tax
Obligations or achieve any particular tax result. Furthermore, if you become
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or your Employer (or former employer, as applicable) may be required to
withhold or account for Tax Obligations in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay, or make adequate arrangements satisfactory to the Company or to your
Employer (in their sole discretion) to satisfy all Tax Obligations. In this
regard, you authorize the Company and/or your Employer or their respective
agents, at their discretion, to satisfy all applicable Tax Obligations by one or
a combination of the following:


(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or


(b)    withholding from proceeds of the sale of Shares acquired upon vesting or
payment of the Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or


(c)    withholding in Shares to be issued or cash to be paid upon vesting or
payment of the Units, provided that, if Shares are withheld, the Company and
your Employer shall only withhold an amount of Shares with a fair market value
equal to the Tax Obligations.


Depending on the withholding method, the Company may withhold or account for Tax
Obligations by considering applicable minimum statutory withholding rates or
other applicable withholding rates, including maximum applicable rates. If the
Tax Obligations are satisfied by


6

--------------------------------------------------------------------------------




withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Units, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax Obligations
due as a result of any aspect of your participation in the Plan (any Shares
withheld by the Company hereunder shall not be deemed to have been issued by the
Company for any purpose under the Plan and shall remain available for issuance
thereunder).


Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  You agree to take any further
actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section III. Notwithstanding Section II above, the
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if you fail to comply with your obligations in connection with the Tax
Obligations.


IV.Dividend Equivalents
(a)    Crediting and Payment of Dividend Equivalents. Subject to this Section
IV, Dividend Equivalents shall be credited on each Unit granted to you under
this Agreement in the manner set forth in the remainder of this Section IV. If
the Company declares one or more dividends or distributions (each, a “Dividend”)
on its Common Stock with a record date which occurs during the period commencing
on the Grant Date through and including the day immediately preceding the day
the shares of Common Stock subject to the Units are issued to you, whether in
the form of cash, Common Stock or other property, then on the date such Dividend
is paid to the Company’s stockholders you shall be credited with an amount equal
to the amount or fair market value of such Dividend which would have been
payable to you if you held a number of shares of Common Stock equal to the
number of your Units as of the record date for such Dividend, unless the Units
have been forfeited between the record date and payment date for such Dividend.
Any such Dividend Equivalents shall be credited and deemed reinvested in the
Common Stock as of the Dividend payment date. Dividend Equivalents shall be
payable in full shares of Common Stock, unless the Administrator determines, at
any time prior to payment and in its discretion, that they shall be payable in
cash. Dividend Equivalents payable with respect to fractional shares of Common
Stock shall be paid in cash.


(b)    Treatment of Dividend Equivalents. Except as otherwise expressly provided
in this Section IV, any Dividend Equivalents credited to you shall be subject to
all of the provisions of this Agreement which apply to the Units with respect to
which they have been credited and shall be payable, if at all, at the time and
to the extent that the underlying Unit becomes payable. Dividend Equivalents
shall not be payable on any Units that do not vest, or are forfeited, pursuant
to the terms of this Agreement. Dividend Equivalent rights and any amounts that
may become distributable in respect thereof shall be treated separately from the
Units and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date, “Section 409A”).




7

--------------------------------------------------------------------------------




V.Transferability. No benefit payable under, or interest in, this Agreement or
in the Shares that are scheduled to be issued to you hereunder shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this Section V shall prevent transfer (i) by will or (ii) by
applicable laws of descent and distribution.
VI.Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing or electronically and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail or equivalent foreign postal
service, postage prepaid, addressed to you at such address as is currently
maintained in the Company’s records or at such other address as you hereafter
designate by written notice to the Company Stock Administrator. Such notices may
be given using any automated system for the documentation, granting or
settlement of Awards, such as a system using an internet website or interactive
voice response, as approved by the Company.
VII.Plan. This Agreement is subject to all the provisions of the Plan, which
provisions are hereby made a part of this Agreement, including without
limitation the provisions of Section 9.5 of the Plan relating to Restricted
Stock Units, and is further subject to all interpretations, amendments, rules
and regulations which may from time to time be promulgated and adopted pursuant
to the Plan. In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of the Plan shall control.
VIII.Governing Law and Venue. The terms of this Agreement shall be governed by
the laws of the State of Delaware without giving effect to principles of
conflicts of laws. For purposes of litigating any dispute that arises hereunder,
the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the courts of the
State of Delaware, or the federal courts for the United States for the federal
district located in the State of Delaware, and no other courts, where this
Agreement is made and/or to be performed.
IX.Code Section 409A. The time and form of payment of the Units is intended to
comply with the requirements of Section 409A and this Agreement shall be
interpreted in accordance with Section 409A. Accordingly, no acceleration or
deferral of any payment shall be permitted if it would cause the payment of the
Units to violate Section 409A. In addition, notwithstanding any provision herein
to the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that it may be necessary or appropriate to do
so, the Committee may adopt such amendments to the Plan and/or this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Plan and/or
the Units from the application of Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to this Award, or (b) comply
with the requirements of Section 409A; provided, however, that this paragraph
shall not create an obligation on the part of the Committee to adopt any such
amendment, policy or procedure or take any such other action. For purposes of
Section 409A, the right to receive payment of Units at each Vesting Date shall
be treated as a right to receive separate and distinct payments. No payment
hereunder shall be made to you during the six (6)-


8

--------------------------------------------------------------------------------




month period following your “separation from service” (within the meaning of
Section 409A) to the extent that the Company determines that paying such amount
at the time set forth herein would be a prohibited distribution under Section
409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then within thirty (30) days following the end of such
six (6)-month period (or, if earlier, your death), the Company shall pay to you
(or to your estate) the cumulative amounts that would have otherwise been
payable to you during such period, without interest.
X.Acknowledgement. By electing to accept this Agreement, you acknowledge receipt
of this Agreement and hereby confirm your understanding that the terms set forth
in this Agreement constitute, subject to the terms of the Plan, which terms
shall control in the event of any conflict between the Plan and this Agreement,
the entire agreement and understanding of the parties with respect to the
matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan (including this Agreement) by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
XI.Acknowledgement of Nature of Plan and Units. In accepting this Agreement, you
acknowledge, understand and agree that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


(b)    the grant of the Units is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of Units, or
benefits in lieu of Units even if Units have been awarded in the past;


(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan is voluntary;


(e)    the grant of Units, the Shares subject to the Units, and the income from
and value of same, are not intended to replace any pension rights or
compensation;


(f)    neither the grant of Units nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment and shall not
interfere with the ability of your Employer to terminate your employment or
service relationship (if any) at any time;




9

--------------------------------------------------------------------------------




(g)    in the event that you are not an employee of the Company or any
Affiliate, the Units shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate;


(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(i)    in consideration of the grant of Units hereunder, no claim or entitlement
to compensation or damages arises from termination of Units, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the Units
resulting from termination of your employment by the Company or an Affiliate
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and you irrevocably
release the Company and your Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim;


(j)    unless otherwise agreed with the Company, the Units, the Shares subject
to the Units, and the income from and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of an Affiliate of the Company;


(k)     except as otherwise provided in this Agreement or the Plan, the Units
and the benefits evidenced by this Agreement do not create any entitlement to
have the Units or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company;
(l)    the following provisions apply only if you are providing services outside
the United States:
(i) for employment law purposes outside the United States, the Units, Shares
subject to the Units, and the income from and value of same, are not part of
normal or expected compensation or salary for any purpose, including but not
limited to for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, holiday pay,
long-service awards, pension or retirement benefits or similar mandatory
payments; and
(ii) neither the Company, your Employer nor any Affiliate of the Company shall
be liable for any foreign exchange rate fluctuation between your local currency
and the United States Dollar that may affect the value of the Units or of any
amounts due to you pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.
XII.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own


10

--------------------------------------------------------------------------------




personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.
XIII.Compliance with Laws. Notwithstanding any provision of this Agreement to
the contrary, if you are employed by the Company or an Affiliate in any of the
countries identified in the attached Appendix A (which constitutes a part of
this Agreement), are subject to the laws of any foreign jurisdiction, or
relocate to one of the countries included in the attached Appendix A, the Units
granted hereunder shall be subject to any special terms and conditions for your
country set forth in Appendix A and to the following additional terms and
conditions:
a.
the terms and conditions of this Agreement, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration of the Plan;

b.
if applicable, the effectiveness of your award of Units is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals;

c.
to the extent necessary to comply with applicable foreign laws, the payment of
any earned Units shall be made in cash or Common Stock, at the Company’s
election; and

d.
the Company may take any other action, before or after an award of Units is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

Notwithstanding anything to the contrary contained herein, the Company shall not
take any actions hereunder that would violate the Securities Act, the Exchange
Act, the Code, or any other securities or tax or other applicable law or
regulation, or the rules of any Securities Exchange. Notwithstanding anything to
the contrary contained herein, the Shares issuable upon vesting of the Unit
shall not be issued unless such Shares are then registered under the Securities
Act, or, if such Shares are not then so registered, the Company has determined
that such vesting and issuance would be exempt from the registration
requirements of the Securities Act, and that the issuance satisfied all other
applicable legal requirements.
XIV.Data Privacy. In order for the Company to facilitate your participation in
the Plan, the Company and your Employer must collect and use personal data about
you. In accordance with applicable laws, reasonable security measures will be
implemented and maintained to protect the security of your personal data;
however, you understand that absolute security cannot be guaranteed.
You understand that the Company and your Employer may hold certain personal
information about you, including your name, home address and telephone number,
email address, date of birth, social insurance number (to the extent permitted
under applicable local law), passport or other identification number, salary,
nationality, job title/work history/service periods, residency status,
citizenship, tax withholding and payroll data, any shares of stock or
directorships held in the Company, details of all equity compensation or any
other entitlement to Shares


11

--------------------------------------------------------------------------------




awarded, cancelled, vested, unvested or outstanding in your favor, for the
purposes of implementing, administering and managing the Plan (“personal data”).
You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your participation in the Plan to receive, possess, use, retain and
transfer your personal data, in electronic or other form, for the purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such personal data as may be required to any
other broker, escrow agent or other third party with whom the Shares received in
settlement of the Units may be deposited. You understand that such authorized
recipients of your personal data may be located in countries that do not provide
the same level of data privacy laws and protections as the country in which your
personal data originated. Transfers of personal data among Company and its group
entities follow applicable laws and our Binding Corporate Rules (BCRs). For more
information on Company’s BCRs, please visit http://www.amgen.com/bcr/. You
acknowledge that the collection, use and transfer of your personal data is
necessary to facilitate to your participation in the Plan, as well as to grant
you Units or other equity awards and administer or maintain such awards.
You may correct or update your personal data previously provided to Company, by
completing the form located at https://preferences.amgen.com. Subject to
applicable law, you may have additional rights, including the right to object
and/or request destruction of your personal data. To exercise these rights,
where applicable, please contact your local human resources representative.
XV.Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.
XVI.Language. By electing to accept this Agreement, you acknowledge that you are
sufficiently proficient in English, or have consulted with an advisor who is
sufficiently proficient in English, so as to allow you to understand the terms
and conditions of this Agreement. Further, if you have received this Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
XVII.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


12

--------------------------------------------------------------------------------




XVIII.Compensation Subject to Recovery.     The Units subject to this Award and
all compensation payable with respect to them shall be subject to recovery by
the Company pursuant to any and all of the Company’s policies with respect to
the recovery of compensation, as they shall be in effect and may be amended from
time to time, to the maximum extent permitted by applicable law.
XIX.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.
XX.Headings. This Agreement’s section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement’s
meaning.




Very truly yours,
AMGEN INC.






By:_____________________

Name:
Title:




13

--------------------------------------------------------------------------------





APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMENDED AND RESTATED
AMGEN INC. 2009 EQUITY INCENTIVE PLAN,
AS AMENDED AND/OR RESTATED FROM TIME TO TIME


GRANT OF RESTRICTED STOCK UNITS
(BY COUNTRY)


Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement to which this Appendix is
attached.


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Units
granted under the Plan if, under applicable law, you are a resident of, are
deemed to be a resident of or are working in one of the countries listed below. 
Furthermore, the additional terms and conditions that govern any Units granted
hereunder may apply to you if you transfer employment and/or residency to one of
the countries listed below and the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall apply to you.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of November
2019. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you vest in the Units and
acquire Shares under the Plan, or when you subsequently sell Shares acquired
under the Plan.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.






APPENDIX A-1

--------------------------------------------------------------------------------




ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions including the United States
and your country or your broker’s country, if different, which may affect your
ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., Units) or rights linked to the value of Shares (e.g., Dividend
Equivalents) during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possessed inside
information. Furthermore you could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees (other than
on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You are
responsible for ensuring your compliance with any applicable restrictions and
you should speak with your personal legal advisor on this matter.


Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any Dividends or Dividend
Equivalents received, or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside of your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country within a
certain time after receipt. You are responsible for ensuring your compliance
with such regulations, and you should speak with your personal legal advisor on
this matter.






APPENDIX A-2

--------------------------------------------------------------------------------






ALL EUROPEAN ECONOMIC AREA (“EEA”) / EUROPEAN UNION (“EU”) JURISDICTIONS, UNITED
KINGDOM AND SWITZERLAND


TERMS AND CONDITIONS


Data Privacy Notice.  This provision replaces Section XIV of the Agreement:


Please refer to the Fair Processing Notice previously provided by your local
human resources representative, which notice governs the collection, use and
transfer of your personal data necessary for the Company to facilitate your
participation in the Plan. If you have any questions or concerns regarding the
Fair Processing Notice, including questions about your rights afforded
thereunder, you should contact your local human resources representative or send
an email to staffing-hrconnect@amgen.com.
For purposes of implementing, administering and managing the Plan, Company and
your Employer may hold certain personal data about you, including your name,
home address and telephone number, email address, date of birth, social
insurance number (to the extent permitted under applicable local law), passport
or other identification number, salary, nationality, job title/work
history/service periods, residency status, citizenship, tax withholding and
payroll data, any shares of stock or directorships held in the Company, details
of all equity compensation or any other entitlement to Shares awarded,
cancelled, vested, unvested or outstanding in your favor (“personal data”).
You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your participation in the Plan to receive, possess, use, retain and
transfer your personal data, in electronic or other form, for the purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such personal data as may be required to any
other broker, escrow agent or other third party with whom the Shares received in
settlement of the Units may be deposited.
ARGENTINA


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section XI of
the Agreement:


In accepting this Agreement, you acknowledge, understand and agree that the
grant of the Units is made by the Company (not your Employer) in its sole
discretion and that the value of the Units or any Shares acquired under the Plan
shall not constitute salary or wages for any purpose under Argentine labor law
including, but not limited to, the calculation of (i) any labor benefits
including, without limitation, vacation pay, thirteenth salary, compensation in
lieu of notice, annual bonus,




APPENDIX A-3

--------------------------------------------------------------------------------




disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.


NOTIFICATIONS


Securities Law Information.  Neither the Units nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina.


Exchange Control Information.  Exchange control regulations in Argentina are
subject to frequent change.  You should consult with your personal legal advisor
regarding any exchange control obligations that you may have prior to receiving
proceeds from Dividend Equivalents, the sale of Shares or dividends.  You must
comply with any and all Argentine currency exchange restrictions, approvals and
reporting requirements in connection with your participation in the Plan.


AUSTRALIA


NOTIFICATIONS


Australia Offer Document. The offer of the Award is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
Offer of Restricted Stock Units to Australian Resident Employees.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the Units granted under the Plan, such that the Units are intended to
be subject to deferred taxation.


Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and for
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved in the transfer, you will be required to file the
report.


AUSTRIA


NOTIFICATIONS


Exchange Control Information.  If you are an Austrian resident and you hold
Shares acquired under the Plan outside of Austria, you must submit a report to
the Austrian National Bank. An exemption applies if the value of the Shares as
of any given quarter does not meet or exceed €30,000,000 or if the value of the
Shares in any given year as of December 31 does not meet or exceed €5,000,000.
If the former threshold is exceeded, quarterly obligations are imposed, whereas
if the latter threshold is exceeded, annual reports must be given. The quarterly
reporting date is as of the last day of the respective quarter and the deadline
for filing the quarterly report is the 15th day of the month following the end
of the respective quarter. The annual reporting date is December 31 and the
deadline for filing the annual report is January 31 of the following year.
    




APPENDIX A-4

--------------------------------------------------------------------------------




A separate reporting requirement applies when you sell Shares acquired under the
Plan, receive a cash Dividend paid on such Shares or Dividend Equivalents paid
in cash. In that case, there may be exchange control obligations if the cash
proceeds are held outside of Austria. If the transaction volume of all cash
accounts abroad meets or exceeds €10,000,000, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the 15th day of the following month, on the prescribed form (Meldungen
SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


NOTIFICATIONS


Tax Reporting; Foreign Asset/Account Reporting Information.  If you are a
Belgian resident, you are required to report any taxable income attributable to
the Units granted hereunder on your annual tax return. You are also required to
report any securities (e.g., Shares acquired under the Plan) held and bank
accounts (including brokerage accounts) opened and maintained outside of Belgium
on your annual tax return. In a separate report, you are required to provide the
National Bank of Belgium with the account details of any such foreign accounts
(including the account number, bank name and country in which such account was
opened). This report, as well as information on how to complete it, can be found
on the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Units, you acknowledge that you agree to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the Units, the sale of Shares acquired under the
Plan, the payment of Dividends on such Shares and the receipt of any Dividend
Equivalents paid in cash.


Acknowledgement of Nature of Plan and Units. This provision supplements Section
XI of the Agreement:


In accepting this Agreement, you acknowledge (i) that you are making an
investment decision, (ii) that the Shares will be issued to you only if the
vesting conditions are met and any necessary services are rendered by you during
the vesting period set forth in the Vesting Schedule, and (iii) that the value
of the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to you.


NOTIFICATIONS


Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. If such amount exceeds




APPENDIX A-5

--------------------------------------------------------------------------------




US$100,000,000, the referenced declaration must be submitted quarterly. Assets
and rights that must be reported include the following: (i) bank deposits; (ii)
loans; (iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, such as real estate.
Please note that foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Individuals holding assets and rights
outside of Brazil valued at less than US$100,000 are not required to submit a
declaration.


BULGARIA


Foreign Asset/Account Reporting Information. You will be required to annually
file statistical forms with the Bulgarian National Bank regarding your
receivables in bank accounts abroad as well as your securities abroad (e.g.,
Shares acquired under the Plan) if the total sum of all such receivables and
securities equals or exceeds BGN 50,000 as of the previous calendar year-end. 
The reports are due by March 31. You should contact your bank in Bulgaria for
additional information regarding this requirement.


CANADA


TERMS AND CONDITIONS


Termination of Employment. Section I(i) of the Agreement is amended to read as
follows:


(i) “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of involuntary
termination of your employment (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), your right to receive any Units and vest under the Plan, if
any, will terminate effective as of the date that is the earlier of: (1) the
date you receive written notice of termination of employment from the Company or
your Employer, or (2) the date you are no longer actively employed by the
Company or your Employer regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law). Your right, if any, to acquire
Shares pursuant to the Units after termination of employment will be measured by
the date of termination of your active employment and will not be extended by
any notice period mandated under local law;


Form of Settlement – Units Payable Only in Shares.  Notwithstanding any
discretion in Section 9.5 of the Plan or anything to the contrary in the
Agreement, the Units do not provide any right for you, as a resident of Canada,
to receive a cash payment and shall be paid in Shares only.


The following provisions will apply to you if you are a resident of Quebec:






APPENDIX A-6

--------------------------------------------------------------------------------




Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention (« Agreement »), ainsi que de tous
documents, avis et procédures judiciaires, exécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à, la présente convention.


Data Privacy Notice.  This provision supplements Section XIV of the Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration of the Plan. You further authorize the
Company, your Employer and Merrill Lynch Bank & Trust Co., FSB (or any other
stock plan service provider) to disclose and discuss your participation in the
Plan with their advisors. You also authorize the Company and your Employer to
record such information and keep it in your file.


NOTIFICATIONS


Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (e.g., the
Nasdaq Global Select Market).


Foreign Asset/Account Reporting Information. Specified foreign property,
including Shares, stock options and other rights to receive Shares (e.g., Units)
of a non-Canadian company held by a Canadian resident employee generally must be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of the employee’s specified foreign property exceeds C$100,000 at any
time during the year. Thus, such stock options and Units must be reported –
generally at nil cost – if the C$100,000 cost threshold is exceeded because
other specified foreign property is held by the employee. When Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB ordinarily would equal the fair market value of the Shares at the time
of acquisition, but if the employee owns other shares of the same company, this
ACB may have to be averaged with the ACB of the other shares.


CHINA


TERMS AND CONDITIONS


The following terms apply only to individuals who are subject to exchange
control restrictions in the People’s Republic of China (the “PRC”), as
determined by the Company in its sole discretion:


Vesting of the Units. [Notwithstanding anything to the contrary in Section I(d)
of the Agreement, if your employment with the Company or an Affiliate terminates
due to your Voluntary Termination,




APPENDIX A-7

--------------------------------------------------------------------------------




as defined in Section I(d), then the vesting of Units granted under this
Agreement shall be accelerated to vest as of the day immediately preceding such
Voluntary Termination with respect to all Units granted hereunder.]*
Sale Requirement. Notwithstanding anything to the contrary in the Agreement, due
to exchange control laws in the PRC, you agree that the Company reserves the
right to require the immediate sale of any Shares issued upon settlement of the
Units. You understand and agree that any such immediate sale of Shares will
occur as soon as is practical following settlement of the Units. Alternatively,
if the Shares are not immediately sold upon settlement of the Units, the Company
will require the sale of any Shares you may then hold within six (6) months (or
such other period as may be required under applicable legal or exchange control
requirements) following the termination of your employment with the Company
including its Affiliates.


You agree that the Company is authorized to instruct Merrill Lynch Bank & Trust
Co., FSB or such other designated broker as may be selected by the Company to
assist with the sale of the Shares on your behalf pursuant to this
authorization, and you expressly authorize such broker to complete the sale of
such Shares. You also agree to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the Company’s designated broker)
to effectuate the sale of the Shares (including, without limitation, as to the
transfers of the proceeds and other exchange control matters noted below) and to
otherwise cooperate with the Company with respect to such matters, provided that
you shall not be permitted to exercise any influence over how, when or whether
the sales occur. Upon the sale of the Shares, you will receive the cash proceeds
from the sale, less any applicable Tax Obligations, brokerage fees or
commissions, in accordance with applicable exchange control laws and
regulations.


You acknowledge that Merrill Lynch Bank & Trust Co., FSB or such other
designated broker as may be selected by the Company is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the Share price and/or applicable exchange rates between the settlement date
and (if later) the date on which the Shares are sold, the amount of proceeds
ultimately distributed to you may be more or less than the market value of the
Shares on the settlement date (which is the amount relevant to determining your
liability for Tax Obligations). You understand and agree that the Company is not
responsible for the amount of any loss that you may incur and that the Company
assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.


Designated Broker Account. If Shares issued upon the settlement of the Units are
not immediately sold, you acknowledge that you are required to maintain the
Shares in an account with Merrill Lynch Bank & Trust Co., FSB or such other
designated broker as may be selected by the Company until the Shares are sold
through such Company-designated broker.


Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued to you upon settlement of the Units
and from the receipt of any Dividends or Dividend Equivalents to China. You
further understand that, under applicable laws, such repatriation of your cash
proceeds will need to be effectuated through a special exchange control account
established




APPENDIX A-8

--------------------------------------------------------------------------------




by the Company or any Affiliate, including your Employer, and you hereby consent
and agree that any proceeds may be transferred to such special account prior to
being delivered to you. You also understand that the Company will deliver the
proceeds to you as soon as possible, but that there may be delays in
distributing the funds to you due to exchange control requirements in China.
Proceeds may be paid to you in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid to you in U.S. dollars, you will be
required to set up a U.S. dollar bank account in China so that the proceeds may
be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular currency
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.


4 Paragraph (d) of Section I of the Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.


COLOMBIA
TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section XI of
the Agreement:


You acknowledge that pursuant to Article 15 of Law 50/1990 (Article 128 of the
Colombian Labor Code), the Plan and related benefits do not constitute a
component of “salary” for any purpose. Therefore, they are considered to be of
an extraordinary nature and will not be included and/or considered for purposes
of calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities and/or any other labor-related amounts which may be
payable.


NOTIFICATIONS
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.


Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval from the Central
Bank (Banco de la República). Nonetheless, such investments are subject to
registration before the Central Bank as foreign investments held abroad,
regardless of value. In addition, you must file an annual informative return
with the local tax authority detailing assets you hold abroad, which must
include the Shares acquired at vesting (every year as long as you keep them).






APPENDIX A-9

--------------------------------------------------------------------------------




Any payments for your investment originating in Colombia (and the liquidation of
such investments) must be transferred through the Colombian foreign exchange
market (e.g., local banks), which includes the obligation to correctly complete
and file the appropriate foreign exchange form (declaración de cambio).


CROATIA
NOTIFICATIONS
Exchange Control Information. Croatian residents may be required to report any
foreign investments (including Shares acquired under the Plan) to the Croatian
National Bank for statistical purposes. You should be aware that exchange
control regulations in Croatia are subject to frequent change and you are solely
responsible for ensuring your continued compliance with current Croatian
exchange control laws.


CZECH REPUBLIC


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Proceeds from the sale of Shares,
any Dividends paid on such Shares or Dividend Equivalents may be held in a cash
account abroad and you are no longer required to report the opening and
maintenance of a foreign account to the Czech National Bank (the “CNB”), unless
the CNB notifies you specifically that such reporting is required. Upon request
of the CNB, you may need to file a notification within fifteen (15) days of the
end of the calendar quarter in which you acquire Shares.


Exchange Control Information. Czech residents may be required to report the
following transactions even in the absence of a request from the CNB: foreign
direct investments with a value of 2,500,000 Kč or more in the aggregate or
other foreign financial assets with a value of 200,000,000 Kč or more.


DENMARK


TERMS AND CONDITIONS


Danish Stock Option Act. In accepting the Units, you acknowledge that you have
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act. To the extent more favorable to you
and required to comply with the Stock Option Act, as amended with effect from
January 1, 2019.


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  The requirement to report certain
information to the Danish Tax Administration via Form V or K was eliminated
effective January 1, 2019. However, you still must report the foreign
bank/brokerage accounts and their deposits, and Shares




APPENDIX A-10

--------------------------------------------------------------------------------




held in a foreign bank or brokerage account in your tax return under the section
on foreign affairs and income.


EGYPT


NOTIFICATIONS


Exchange Control Information. If you transfer funds into Egypt in connection
with the Units, you are required to transfer the funds through a registered bank
in Egypt.


FINLAND


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the grant, you confirm having read and understood
the Plan and Agreement which were provided in the English language. You accept
the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, vous
confirmez avoir lu et compris le Plan et le Contrat, qui ont été communiqués en
langue anglaise. Vous acceptez les termes de ces documents en connaissance de
cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution when the value of such cash or
securities exceeds €10,000. French residents also must report all foreign bank
and brokerage accounts on an annual basis (including accounts opened or closed
during the tax year) on a specific form together with the income tax return.
Failure to comply could trigger significant penalties.


GERMANY


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If your acquisition of Shares under
the Plan leads to a qualified participation at any point during the calendar
year, you will need to report the acquisition when you file your tax return for
the relevant year. A qualified participation is attained if (i) the value of the
Shares acquired exceeds €150,000 or (ii) in the unlikely event you hold Shares
exceeding 10% of the Company’s total Common Stock.




APPENDIX A-11

--------------------------------------------------------------------------------






Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of Dividends or Dividend Equivalents), the report must be made by
the 5th day of the month following the month in which the payment was received
and must be filed electronically. The form of report (Allgemeines Meldeportal
Statistik) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. You are responsible for satisfying any
applicable reporting obligation.


GREECE


There are no country-specific provisions.


HONG KONG


TERMS AND CONDITIONS


Form of Settlement – Units Payable Only in Shares.  Notwithstanding any
discretion in Section 9.5 of the Plan or anything to the contrary in the
Agreement, the Units do not provide any right for you to receive a cash payment
and shall be paid in Shares only.


Sale of Shares.  Shares received at vesting are accepted as a personal
investment. In the event that Shares are issued in respect of the Units within
six (6) months of the Grant Date, you agree that you will not offer to the
public or otherwise dispose of the Shares prior to the six (6)-month anniversary
of the Grant Date.


NOTIFICATIONS


SECURITIES WARNING:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. You should exercise caution in relation to
the offer. If you are in doubt about any of the contents of the Agreement,
including this Appendix, or the Plan, you should obtain independent professional
advice. The Units and any Shares issued in respect of the Units do not
constitute a public offering of securities under Hong Kong law and are available
only to members of the Board and Employees. The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Units and any documentation related thereto are intended
solely for the personal use of each member of the Board and/or Employee and may
not be distributed to any other person.






APPENDIX A-12

--------------------------------------------------------------------------------




HUNGARY


There are no country-specific provisions.


ICELAND


NOTIFICATIONS


Exchange Control Information. Approval by the Central Bank of Iceland is no
longer required to participate in the Plan, regardless of the value of the
Shares acquired under the Plan. Despite the recent relaxation of the exchange
control requirements, you should consult with your personal advisor to ensure
compliance with applicable exchange control regulations in Iceland as such
regulations are subject to frequent change. You are responsible for ensuring
compliance with all exchange control laws in Iceland.


INDIA


NOTIFICATIONS


Exchange Control Information.  You understand that you must repatriate any cash
Dividends paid on Shares acquired under the Plan to India or any Dividend
Equivalents paid in cash, as well as any proceeds from the sale of Shares
acquired under the Plan within a prescribed period of time (currently, within
one hundred and eighty (180) days of receipt of cash Dividends or Dividend
Equivalents, and within ninety (90) days of receipt of sale proceeds), or such
other period of time as may be required under applicable regulations. You will
receive a foreign inward remittance certificate (“FIRC”) from the bank where you
deposit the foreign currency, and you must maintain the FIRC as proof of
repatriation of funds in the event that the Reserve Bank of India or your
Employer requests proof of repatriation. It is your responsibility to comply
with these requirements.


Foreign Asset/Account Reporting Information. You are required to declare foreign
bank accounts and any foreign financial assets (including Shares held outside of
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal tax advisor in this
regard.


IRELAND


TERMS AND CONDITIONS


Acknowledgement of Nature of Plan and Units.  This provision supplements Section
XI of the Agreement:


In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.






APPENDIX A-13

--------------------------------------------------------------------------------




ITALY


TERMS AND CONDITIONS


Acknowledgement of Nature of Agreement. In accepting this Agreement, you
acknowledge that (1) you have received a copy of the Plan, the Agreement and
this Appendix; (2) you have reviewed the applicable documents in their entirety
and fully understand the contents thereof; and (3) you accept all provisions of
the Plan, the Agreement and this Appendix.


For any Units granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following sections
of the Agreement: Section I; Section II; Section III; Section VIII; Section X;
Section XI; Section XVI; Section XVII; and the Data Privacy Notice for All
European Economic Area (“EEA”) / European Union (“EU”) Jurisdictions, United
Kingdom and Switzerland in this Appendix.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. The fair market value is considered
to be the value of the Shares on the Nasdaq Global Select Market on December 31
of the applicable year in which you held the Shares (or when the Shares are
acquired during the course of the year, the tax is levied in proportion to the
actual days of holding over the calendar year). You should consult with your
personal tax advisor about the foreign financial assets tax.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired under the Plan) to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15 each year. You should consult with your personal tax
advisor as to whether the reporting obligation applies to you and whether you
will be required to include in the report details of any Shares or cash that you
hold.


JORDAN


There are no country-specific provisions.




APPENDIX A-14

--------------------------------------------------------------------------------






KOREA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You are required to declare all
foreign financial accounts (e.g. non-Korean bank accounts, brokerage accounts
holding Shares, etc.) to the Korean tax authority and file a report regarding
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end date during a calendar year. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor to ensure compliance with this requirement.


LATVIA


There are no country-specific provisions.


LEBANON


NOTIFICATIONS


Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible Employees
of your Employer, the Company or an Affiliate.


LITHUANIA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If you are required to submit an
assets declaration, you should include assets held outside of Lithuania (e.g.,
Shares).


MEXICO


TERMS AND CONDITIONS


Acknowledgement of the Agreement.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Section XI of the Agreement, in
which the following is clearly described and established:
 
(1)    Your participation in the Plan does not constitute an acquired right.






APPENDIX A-15

--------------------------------------------------------------------------------




(2)
The Plan and your participation in the Plan are offered by Amgen Inc. on a
wholly discretionary basis.



(3)    Your participation in the Plan is voluntary.


(4)
Amgen Inc. and its Affiliates are not responsible for any decrease in the value
of the Units granted and/or Shares issued under the Plan.



Labor Law Acknowledgement and Policy Statement.  In accepting any Award granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of Shares do not constitute an employment relationship
between you and Amgen Inc. since you are participating in the Plan on a wholly
commercial basis and your sole employer is Amgen Mexico S.A. de C.V.
(“Amgen-Mexico”). Based on the foregoing, you expressly recognize that the Plan
and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your Employer, Amgen-Mexico, and do not
form part of the employment conditions and/or benefits provided by Amgen-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.


You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Amgen Inc.; therefore, Amgen Inc.
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
stockholders, officers, agents or legal representatives with respect to any
claim that may arise.


Spanish Translation


Reconocimiento del Otorgamiento.  Al aceptar cualquier Otorgamiento bajo el
presente documento, usted reconoce que ha recibido una copia del Plan, que ha
revisado el mismo en su totalidad, así como también el Acuerdo de Opción, el
Acuerdo, incluyendo este Apéndice, además que comprende y está de acuerdo con
todas las disposiciones tanto del Plan y del Otorgamiento, incluyendo este
Apéndice. Asimismo, usted reconoce que ha leído y manifiesta específicamente y
expresamente la conformidad con los términos y condiciones establecidos en la
Sección XI del Acuerdo, en los que se establece y describe claramente que:


(1)
Su participación en el Plan de ninguna manera constituye un derecho adquirido.



(2)
El Plan y su participación en el mismo son ofrecidos por Amgen Inc. de forma
completamente discrecional.







APPENDIX A-16

--------------------------------------------------------------------------------




(3)    Su participación en el Plan es voluntaria.


(4)
Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en el
valor de Unidades o de las Acciones Comunes emitidas mediante el Plan.



Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Otorgamiento de Acciones bajo el presente, usted reconoce expresamente que Amgen
Inc., con oficinas registradas localizadas en One Amgen Center Drive, Thousand
Oaks, California 91320, U.S.A., es la única responsable de la administración del
Plan y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Mexico S.A. de C.V. (“Amgen-México”). Derivado
de lo anterior, usted reconoce expresamente que el Plan y los beneficios a su
favor que pudieran derivar de la participación en el mismo, no establecen ningún
derecho entre usted y su empleador, Amgen – México, y no forman parte de las
condiciones laborales y/o los beneficios otorgados por Amgen – México, y
cualquier modificación del Plan o la terminación del mismo no constituirá un
cambio o desmejora de los términos y condiciones de su trabajo.


Asimismo, usted entiende que su participación en el Plan es resultado de la
decisión unilateral y discrecional de Amgen Inc., por lo tanto, Amgen Inc. se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.


Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.


NETHERLANDS


NOTIFICATIONS


Securities Law Information.
  
netherlandssecuritieslaw.jpg [netherlandssecuritieslaw.jpg]


NORWAY


There are no country-specific provisions.






APPENDIX A-17

--------------------------------------------------------------------------------




POLAND


NOTIFICATIONS


Exchange Control Information.  Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must file reports with the
National Bank of Poland if the aggregate value of Shares and cash held in such
foreign accounts exceeds PLN 7,000,000. If required, the reports are due on a
quarterly basis by the 20th day following the end of each quarter and must be
filed on special forms available on the website of the National Bank of Poland.
In addition, Polish residents are required to transfer funds through a bank
account in Poland if the transferred amount in any single transaction exceeds a
specified threshold (currently €15,000 (or PLN 15,000 if such transfer of funds
is associated with the business activity of a consultant)). You must store all
documents connected with any foreign exchange transactions you engage in for a
period of five (5) years from the end of the year when such transactions were
made. Penalties may apply for failure to comply with exchange control
requirements.


PORTUGAL


TERMS AND CONDITIONS
Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Agreement.


Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


PUERTO RICO


There are no country-specific provisions.


ROMANIA


NOTIFICATIONS


Exchange Control Information. Any transfer of funds exceeding €15,000 (whether
via one transaction or several transactions that appear to be linked to each
other) must be reported to the National Office for Prevention and Control of
Money Laundering on specific forms by the relevant bank or financial
institution. If you deposit proceeds from the sale of Shares or the receipt of
Dividends or Dividend Equivalents in a bank account in Romania, you may be
required to provide the Romanian bank assisting with the transaction with
appropriate documentation explaining the source of the income. You should
consult with a legal advisor to determine whether you will be required to submit
such documentation to the Romanian bank.






APPENDIX A-18

--------------------------------------------------------------------------------




RUSSIA


TERMS AND CONDITIONS


Exchange Control Requirements. As the Shares are listed on a specified foreign
stock exchange determined according to the Russian law “On the Securities
Market,” Russian residents may receive certain funds (e.g., cash Dividends and
sale proceeds but not Dividend Equivalents) directly into a foreign bank account
held in an Organization for Economic Cooperation and Development (“OECD”)
country (such as the U.S.) or a Financial Action Task Force (“FATF”) country
without first repatriating such cash proceeds (as was previously required).


You understand and agree that, pursuant to Russian exchange control
requirements, you may still be required to repatriate to Russia certain cash
proceeds (e.g., Dividend Equivalents) paid on Shares, unless such proceeds will
be paid into and held in your brokerage account in the U.S., for example, for
reinvestment purposes, or a different statutory exception applies. You should
consult with your personal legal advisor in this regard.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in Russia. Without limiting the generality of the
foregoing, you acknowledge that the Company reserves the right, in its sole
discretion depending on developments in Russian exchange control laws and
regulations, to force the immediate sale of any Shares to be issued upon vesting
of the Units. You further agree that, if applicable, the Company is authorized
to instruct Merrill Lynch Bank & Trust Co., FSB (or such other broker as may be
designated by the Company) to assist with the mandatory sale of such Shares (on
your behalf pursuant to this authorization) and you expressly authorize Merrill
Lynch Bank & Trust Co., FSB (or such other broker as may be designated by the
Company) to complete the sale of such Shares. You further acknowledge that
Merrill Lynch Bank & Trust Co., FSB (or such other broker as may be designated
by the Company) is under no obligation to arrange for the sale of the Shares at
any particular trading price. Upon the sale of Shares, you will receive the cash
proceeds from the sale of Shares, less any brokerage fees or commissions and
subject to your obligations in connection with the Tax Obligations.


Securities Law Requirements.  Any Units granted hereunder, the Agreement,
including this Appendix, the Plan and all other materials you may receive
regarding your participation in the Plan or any Units granted hereunder do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares under the Plan has not and will not be registered in Russia; therefore,
Shares may not be offered or placed in public circulation in Russia.


In no event will Shares acquired under the Plan be delivered to you in Russia;
all Shares will be maintained on your behalf in the United States.


You are not permitted to sell any Shares acquired under the Plan directly to a
Russian legal entity or resident.






APPENDIX A-19

--------------------------------------------------------------------------------




Labor Law Acknowledgement. You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
will not be eligible to receive unemployment benefits in Russia.


Data Privacy Notice. The following provision supplements Section XIV of the
Agreement:


You understand and agree that you must complete and return a Consent to
Processing of Personal Data (the “Consent”) form to the Company. Further, you
understand and agree that if you do not complete and return a Consent form to
the Company, the Company will not be able to administer or maintain the Units.
Therefore, you understand that refusing to complete a Consent form or
withdrawing your consent may affect your ability to participate in the Plan.


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year.
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account. You are encouraged to contact
your personal advisor before remitting your proceeds from participation in the
Plan to Russia as exchange control requirements may change.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether this restriction applies to your
circumstances.


SINGAPORE


TERMS AND CONDITIONS


Restriction on Sale and Transferability. You hereby agree that any Shares
acquired pursuant to the Units will not be offered for sale in Singapore prior
to the six (6)-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006
Ed.) (“SFA”), or pursuant to, and in accordance with the conditions of, any
other applicable provisions of the SFA.


NOTIFICATIONS


Securities Law Information. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA, on which basis
it is exempt from the prospectus and registration requirements under the SFA,
and is not made with a view to the Units




APPENDIX A-20

--------------------------------------------------------------------------------




being subsequently offered for sale to any other party. The Plan has not been,
and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors (including alternate, substitute,
associate and shadow directors) of a Singapore Affiliate are subject to certain
notification requirements under the Singapore Companies Act. The CEO and
directors of a Singapore Affiliate must notify the Singapore Affiliate in
writing of an interest (e.g., Units, Shares, etc.) in the Company or any related
company within two (2) business days of (i) its acquisition or disposal, (ii)
any change in a previously disclosed interest (e.g., when the Shares are sold),
or (iii) becoming the CEO or a director.


SLOVAK REPUBLIC


There are no country-specific provisions.


SLOVENIA


There are no country-specific provisions.


SPAIN


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section XI of
the Agreement:
 
By accepting the Units granted hereunder, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant any Units under the Plan to individuals who may be
members of the Board or Employees of the Company or its Affiliates throughout
the world. The decision is a limited decision, which is entered into upon the
express assumption and condition that any Units granted will not economically or
otherwise bind the Company or any of its Affiliates on an ongoing basis, other
than as expressly set forth in the Agreement, including this Appendix.
Consequently, you understand that the Units granted hereunder are given on the
assumption and condition that they shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, you understand and freely
accept that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant of Units since the future value of the
Units and the underlying Shares is unknown and unpredictable. In addition, you
understand that any Units granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of Units
or right to Units shall be null and void.




APPENDIX A-21

--------------------------------------------------------------------------------






Further, the vesting of the Units is expressly conditioned on your continued and
active rendering of service, such that if your employment terminates for any
reason whatsoever, the Units may cease vesting immediately, in whole or in part,
effective on the date of your termination of employment (unless otherwise
specifically provided in Section I of the Agreement). This will be the case, for
example, even if (1) you are considered to be unfairly dismissed without good
cause (i.e., subject to a “despido improcedente”); (2) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) you
terminate service due to a change of work location, duties or any other
employment or contractual condition; (4) you terminate service due to a
unilateral breach of contract by the Company or an Affiliate; or (5) your
employment terminates for any other reason whatsoever. Consequently, upon
termination of your employment for any of the above reasons, you may
automatically lose any rights to Units that were not vested on the date of your
termination of employment, as described in the Plan and the Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in Section I of the Agreement.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Information. If you acquire Shares under the Plan, you must
declare the acquisition to the Direccion General de Comercio e Inversiones (the
“DGCI”). If you acquire the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGCI for you; otherwise, you will be required to make the declaration by filing
a D-6 form. You must declare ownership of any Shares with the DGCI each January
while the Shares are owned and must also report, in January, any sale of Shares
that occurred in the previous year for which the report is being made, unless
the sale proceeds exceed the applicable threshold, in which case the report is
due within one (1) month of the sale.


Foreign Asset/Account Reporting Information.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.
To the extent that you hold Shares and/or have bank accounts outside of Spain
with a value in excess of €50,000 (for each type of asset) as of December 31
each year, you will be required to report information on such assets in your tax
return (tax form 720) for such year.  After such Shares and/or accounts are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported Shares or accounts increases by
more than €20,000 or if you sell or otherwise dispose of previously-reported
Shares or accounts. If the value of such Shares




APPENDIX A-22

--------------------------------------------------------------------------------




and/or accounts as of December 31 does not exceed €50,000, a summarized form of
declaration may be presented.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


NOTIFICATIONS


Securities Law Information.  The Awards are not intended to be publicly offered
in or from Switzerland. Because this is a private offering in Switzerland, the
Units are not subject to registration in Switzerland. Neither this document nor
any other materials relating to the Units (i) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland or (iii) have been or will be filed with, approved or supervised by
any Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (“FINMA”).


TAIWAN
NOTIFICATIONS
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of Dividends or
Dividend Equivalents) up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, you must
submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.


THAILAND
NOTIFICATIONS
Exchange Control Information. If proceeds from the sale of Shares or the receipt
of any Dividends or Dividend Equivalents exceed US$50,000, you must (i)
immediately repatriate such funds to Thailand and (ii) report the inward
remittance to the Bank of Thailand on a Foreign Exchange Transaction Form. In
addition, within three hundred and sixty (360) days of repatriation, you must
either convert any funds repatriated to Thailand to Thai Baht or deposit the
funds in a foreign exchange account with a Thai commercial bank. Any such
commercial bank must be duly authorized by the Bank of Thailand to engage in the
purchase, exchange and withdrawal of foreign currency.


TURKEY






APPENDIX A-23

--------------------------------------------------------------------------------




NOTIFICATIONS


Securities Law Information. The Units are made available only to employees of
the Company and its Affiliates, and the offer of participation in the Plan is a
private offering. The grant of the Award and the issuance of Shares at vesting
takes place outside of Turkey.


Exchange Control Information. Any activity related to investments in foreign
securities (e.g., the sale of Shares under the Plan, the receipt of cash
Dividends or Dividend Equivalents) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board by the bank or
intermediary assisting with the transaction. You should contact a personal legal
advisor for further information regarding these requirements.
    
UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information. Units under the Plan are granted only to select
Board members and Employees of the Company and its Affiliates and are for the
purpose of providing equity incentives. The Plan and the Agreement are intended
for distribution only to such Board members and Employees and must not be
delivered to, or relied on by, any other person. You should conduct your own due
diligence on the Units offered pursuant to this Agreement. If you do not
understand the contents of the Plan and/or the Agreement, you should consult an
authorized financial adviser. The Emirates Securities and Commodities Authority
and the Dubai Financial Services Authority have no responsibility for reviewing
or verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section III of the Agreement:


Without limitation to Section III of the Agreement, you agree that you are
liable for all Tax Obligations and hereby covenant to pay all such Tax
Obligations as and when requested by the Company or your Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company and your Employer against any taxes that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on your behalf.


Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time), you understand that you may not be able to indemnify the Company or your
Employer for the amount of income tax not collected




APPENDIX A-24

--------------------------------------------------------------------------------




from or paid by you, as it may be considered a loan. In the event that you are
an executive officer or director and income tax is not collected from you within
ninety (90) days after the end of the tax year in which the Taxable Event
occurs, the amount of any uncollected income tax may constitute an additional
benefit to you on which additional income tax and national insurance
contributions (“NICs”) may be payable. You acknowledge that you are responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing your Employer for
the value of any NICs due on this additional benefit, which the Company or your
Employer may recover from you by any of the means set forth in Section III of
the Agreement.


If the maximum applicable withholding rate is used, any over-withheld amount may
be credited to you by the Company or your Employer (with no entitlement to the
Common Stock equivalent) or if not so credited, you may seek a refund from the
local tax authorities.


Joint Election. If you are a resident of the United Kingdom between the Grant
Date and the vesting of the Units, as a condition of the Units granted
hereunder, you agree to accept any liability for secondary Class 1 National
Insurance Contributions (the “Employer NICs”), which may be payable by the
Company or your Employer with respect to the Units and/or payment of the Units
and issuance of Shares pursuant to the Units, the assignment or release of the
Units for consideration, or the receipt of any other benefit in connection with
the Units.


Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your Employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer. You hereby authorize the Company and your
Employer to withhold such Employer NICs by any of the means set forth in Section
III of the Agreement.


Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Units, without any liability to the Company or your Employer.


UNITED STATES


TERMS AND CONDITIONS


Termination of Employment. The following provision replaces Section I(i) of the
Agreement:


(i)    “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of termination of
your employment (whether or not in breach of local labor laws), your right to
receive Units and vest under the Plan, if any, will terminate effective as of
the date that you are no longer actively employed; provided, however, that such
right will be extended by any notice period mandated by law (e.g., the Worker
Adjustment and Retraining




APPENDIX A-25

--------------------------------------------------------------------------------




Notification Act (“WARN Act”) notice period or similar periods pursuant to local
law) and any paid administrative leave (as applicable), unless the Company shall
provide you with written notice otherwise before the commencement of such notice
period or leave; provided further, that notwithstanding the effect of any such
extension, in no event will the Units be paid later than the 90th day following
your termination of employment;






APPENDIX A-26

--------------------------------------------------------------------------------






Form of Award Notice


[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website.]


This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made part of the Agreement. Capitalized terms
used in this Award Notice that are not otherwise defined in this Award Notice
have the meanings given to such terms in the Agreement.
    
Employee:        
Employee ID:            
Address:            
Award Type:            
Grant ID:        
Plan:
Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as amended and/or
restated from time to time

Grant Date:            
Grant Price:
$________

Number of Shares:
Number of Units
Vesting Date:            Means the vesting date indicated in the Vesting
Schedule
Vesting Schedule:
Means the schedule of vesting set forth under Vesting Details

Vesting Details:
Means the presentation (tabular or otherwise) of the Vesting Date and the
quantity of Shares vesting



IMPORTANT NOTICE REGARDING ACCEPTANCE OF THE AWARD AND THE REQUIREMENT TO OPEN A
BROKERAGE ACCOUNT : 


RESIDENTS OF THE U.S. AND PUERTO RICO:  Please read this Award Notice, the Plan
and the Agreement (collectively, the “Grant Documents”) carefully.  If you, as a
resident of the U.S. or Puerto Rico, do not wish to receive this Award and/or
you do not consent and agree to the terms and conditions on which this Award is
offered, as set forth in the Grant Documents, then you must reject the Award by
contacting the Merrill Lynch call center (800) 97AMGEN (800-972-6436) within the
U.S., Puerto Rico and Canada or +1 (609) 818-8910 from all other countries
(Merrill Lynch will accept the charges for your call) no later than the
forty-fifth calendar day following the day on which this Award Notice is made
available to you, in which case the Award will be canceled.  For the purpose of
determining the forty-five calendar days, Day 1 will be the day immediately
following the day on which this Award Notice is made available to you. Your
failure to notify the Company of your rejection of the Award within this
specified period will constitute your acceptance of the Award and your agreement
with all terms and conditions of the Award, as set forth in the





--------------------------------------------------------------------------------





Grant Documents. If you agree to the terms and conditions of your grant and you
desire to accept it, then no further action is needed on your part to accept the
grant. However, you must still open a brokerage account as directed by the
Company, by 1:00 pm Pacific Time on or before the date that is 11 months after
the date of grant. This step is necessary to process transactions related to
your equity grant. If you do not open a brokerage account by this deadline, your
grant will be canceled.







